648 S.W.2d 440 (1983)
Donald Keith BYROM, Appellant,
v.
The STATE of Texas, State.
No. 2-81-365-CR.
Court of Appeals of Texas, Fort Worth.
March 23, 1983.
*441 Edgar A. Mason, Dallas, for appellant.
Jerry Cobb, Dist. Atty., Denton, for State.
Before FENDER, C.J., and BURDOCK and SPURLOCK, JJ.

OPINION
FENDER, Chief Justice.
Appellant, Donald Keith Byrom, was convicted upon a plea of guilty of incest and was sentenced by a jury to five years.
We affirm.
Byrom's sole ground of error asserts that Texas' incest statute, V.T.C.A. Penal Code, § 25.02, is unconstitutional because it is "an unwarranted Governmental interference in the private sexual relations of its citizens." He cites no authority in support of this contention. We find such contention repugnant and without merit and decline to hold the statute unconstitutional. The ground of error is overruled and the judgment affirmed.